*220MEMORANDUM **
De Li Wang, a native and citizen of China, petitions for review of the order of the Board of Immigration Appeals summarily affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding based upon inconsistencies between Wang’s two asylum applications. This finding goes to the heart of Wang’s claim. See id. at 963. Accordingly, substantial evidence supports the IJ’s finding that Wang failed to establish eligibility for asylum. See id.
Because Wang failed to meet his burden for asylum, he necessarily did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Wang waived any challenge to the denial of CAT relief by failing to raise it in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Wang’s motion for a stay of removal is denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.